TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                          NO. 03-02-00679-CV



Texas Department of Housing and Community Affairs and Edwina Carrington, in her Official
              Capacity as Executive Director of the Texas Department of
                      Housing and Community Affairs, Appellants

                                                     v.

                            Century Pacific Equity Corporation, Appellee


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
               NO. GN202219, HONORABLE PAUL DAVIS, JUDGE PRESIDING




                               MEMORANDUM OPINION


                The parties have requested by joint motion that this Court abate this appeal so that they

might finalize a proposed settlement agreement.

                We grant the motion and abate this appeal. Absent further order of this Court, this appeal

will be reinstated automatically on May 30, 2003. The parties are directed to file either a status report or a

motion to dismiss by that date.




                                                  W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed: April 24, 2003